DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a measurement cloud system” comprising “an interface” is not a process, a manufacture, an apparatus and composition of matter. It appears that “a measurement cloud system” comprising “an interface” would reasonably be “software per se”. As claimed the details of the coupling and functionality does not …



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the scope of the claim with respect to the claimed features “wherein at least two instruments in a measurement site for cloning of instruments with a role, the cloning of measurement setting goes to such instruments of said in other measurement sites”. The limitations seem to define the “measurement sites” based on “cloning of instruments with a role”. The limitations define the measurement site based on the “intended use” not particular functions and/or structures that performed at the measurement site. As recited the measurement sites are described by purpose of operation not the structures or components that function to provide the cloning. .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Schultz et al., USPAP 2016/0061476 A1 (hereafter referred to as Schultz) in view of Wilson, US 9,960,980 B2 (hereafter referred to as Wilson).
A.	Regarding claim 1, Schultz teaches a measurement cloud system for coupling measurement device settings across multiple instruments and/or measurement sites (a cloud arrangement such as a software as a service (SaaS) platform for interfacing with a plurality of environmental sensors using an external environmental monitoring device, p. 18), 
the measurement cloud system comprising: 
an interface (the external monitoring device provides a database to read/write data, p. 74), through which the respective instruments and/or measurement sites being part of the coupling are defined (The database provides a model of the environmental characteristics of the one or more facilities associated with the plurality of environmental sensors and records the data from the environmental sensors by location, p. 74. The database stores thresholds associated with the plurality of environmental sensors and the associated facility, p. 76, 80, lines 1-10, 86). Schultz does not specifically teach wherein at least two instruments in a measurement site for cloning of instruments with a role, the cloning of measurement setting 
B.	Regarding dependent claim 2, Schultz-Wilson teaches the measurement cloud system according to claim 1, wherein the respective instruments and measurement sites being part of the coupling are defined by a user (Schultz, as disclosed in Figure 2, the environmental sensors as configured for monitoring associated with respective locations and/facilities. The user interface used to configure the environmental sensors and direct the intend use of the location or facility and provide standard values or calibration values, p. 61, 102).
C.	Regarding dependent claim 3, Schultz-Wilson teaches the measurement cloud system according to claim 1, wherein the interface comprises at least one of a controller, a 
D.	Regarding dependent claim 4, Schultz-Wilson teaches the measurement cloud system according to claim 1, wherein all members of the coupling are provided with instructions to inform the respective cloud of any setting changes (Schultz, each input/output and communications interface sends other types of information including analysis and status information, p. 63, and is sent to the SaaS, p. 18).
E.	Regarding dependent claim 5, Schultz-Wilson teaches the measurement cloud system according to claim 1, wherein the interface is configured to receive a changed setting (Schultz, the interface is configured to set different characteristics such as alarm, operating parameter, threshold and status information for the environmental sensors, p. 102).
F.	Regarding dependent claim 6, Schultz-Wilson teaches the measurement cloud system according claim 5, Schultz teaches wherein the interface is configured to send instructions to each coupled instrument and measurement site to take the respective new setting (Schultz, instructions to make changes are propagated to the environmental sensors and the locations/facilities. The description of other types of setting is similar to the description for thresholds, p. 71, 88).
G.	Regarding dependent claim 7, Schultz-Wilson teaches the measurement cloud setup according to claim 1, wherein the coupled instruments and measurement sites are configured to receive and implement a setting change (Schultz, instructions to make changes are propagated to the environmental sensors and the locations/facilities. The description of other types of setting is similar to the description for thresholds, p. 71, 88).

I.	Regarding claim 15. Schultz teaches a method for handling a measurement cloud system for coupling measurement device settings across multiple instruments and/or measurement sites (a cloud arrangement such as a software as a service (SaaS) platform for interfacing with a plurality of environmental sensors using an external environmental monitoring device, p. 18), the method comprising the step of: 
defining the respective instruments and/or measurement sites as being part of the coupling through an interface (the external monitoring device provides a database to read/write data, p. 74) of the measurement cloud system (The database provides a model of the environmental characteristics of the one or more facilities associated with the plurality of environmental sensors and records the data from the environmental sensors by location, p. 74. The database stores thresholds associated with the plurality of environmental sensors and the associated facility, p. 76, 80, lines 1-10, 86). ). Schultz does not specifically teach wherein at least two instruments in a measurement site for cloning of instruments with a role, the cloning of measurement setting goes to such instruments of said in other measurement sites. However, in the same field of endeavor, Wilson teaches wherein at least two instruments in a measurement site for cloning of instruments with a role, the cloning of measurement setting goes to such instruments of said in other measurement sites (Figure 4, column 25, lines 6-36; “As discussed below, devices and components within computing environment 400 may be used .

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Wilson as applied to claim 1 above, and further in view of  Clernon, USPN 9,917,903 B2 (hereafter referred to as Clernon).
A.	Regarding dependent claim 8, Schultz-Wilson teaches the measurement cloud system according to claim 1, above. Schultz-Wilson does not specifically teach wherein the coupled instruments and/or measurement sites are configured to receive and implement a setting change by providing permission to the interface to make the setting change. However, in the same field of endeavor, Clernon teaches wherein the coupled instruments and measurement sites are configured to receive and implement a setting change by providing permission to the interface to make the setting change (the internet of things (iot) devices register with the cloud and store management information, column 5, lines 47-58. The iot devices are enabled to connect to the iot management service based on the security credential that were stored in the management information, column 6, lines 10-15, and receive updates to management information (e.g. settings) provided by the iot manager, column 12, lines 50-67; column 13, lines 1-8). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Schultz-Wilson to substitute the providing permissions for access from Clernon for the access from Schultz to increase security. The motivation would 
B.	Regarding dependent claim 9. Schultz-Wilson teaches the measurement cloud system according to claim 1, above. Schultz-Wilson does not specifically teach wherein the coupled instruments and/or measurement sites are configured to send a response to the respective cloud stating a certain status. However, in the same field of endeavor, Clernon teaches wherein the coupled instruments and measurement sites are configured to send a response to the respective cloud stating a certain status (workflow tasks associated with sending management information to iot device waits for status indicating the task is complete at the iot device, column 15, lines 15-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz-Wilson to substitute the task status from Clernon for the task execution from Schultz to further refine the instruction logic in Schultz. The motivation would have been to refine Schultz’s the instruction logic and thereby ensure that the measurement devices are properly installed and properly operating (see Clernon, column 15, lines 2-7).  
C.	Regarding dependent claim 10, Schultz-Wilson-Clernon teaches the measurement cloud setup according to claim 9, wherein the certain status comprises at least one of an okay, a not-okay, an acknowledgment, or a non- acknowledgment (Clernon, the status of complete indicates an okay or an acknowledgement of the task of editing configuration, column 15, lines 21-26).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Wilson as applied to claim 1  above, and further in view of  Kowaza, USPAP 2019/0373062 B1 (hereafter referred to as Kowaza).
Regarding dependent claim 12, Schultz-Wilson teaches the measurement cloud system according to claim 1, as cited above. Schultz-Wilson does not specifically teach wherein IP address changes are not propagated across the respective cloud. However, in the same field of endeavor, Kowaza teaches IP address changes are not propagated across the respective cloud (the measurement devices are assigned private IP addresses but are accessed through the public address associated with the ISP, paragraphs 53, 55, 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz-Wilson to substitute not propagated IP address changes from Kowaza for the address from Schultz to reduce difficulty associated with accessing the measurement devices because no need to wait for propagation of IP address changes (Kowaza, paragraph 11).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Wilson as applied to claim 1 above, and further in view of Cooner. USPAP 2020/027096 A1 (hereafter referred to as Cooner).
A.	Regarding dependent claim 13, Schultz-Wilson teaches he measurement cloud setup according to claim 1, as cited above. Schultz-Wilson does not specifically teach wherein groups of settings comprise defined offsets for specific settings. However, in the same field or endeavor, Cooner teaches groups of settings comprise defined offsets for specific settings (The configuration of the wireless profiles including the ability to “tune” to different frequencies, 
B.	Regarding dependent claim 14, Schultz-Wilson-Cooner teaches the measurement cloud setup according claim 13, wherein the defined offsets comprise at least a frequency offset (Cooner, paragraph 315).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Moshfeghi, US 2013/0325924 A1, teaches “… the sensors 130(a)-130(d) and the corresponding testing equipment and/or measuring instruments 132(a)-132(d), for example, may be remotely configured and/or calibrated by the associated client devices 120(a)-120(c). … The sensors 130(a)-130(d) and the corresponding testing equipment, electrical and electronic components, circuits, instruments and equipment and/or measuring instruments 132(a)-132(d) may also be reconfigured, calibrated or deactivated by the client devices 120(a)-120(c) as needed.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Patrice L Winder/Primary Examiner, Art Unit 2452